DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a thermo-electric cold plate…to receive another signal from the microprocessor in response to the signal received by the microprocessor from the sensor, and to decrease in temperature based on an induction cycle of a cooling period” and it is unclear what is meant by decreasing the temperature based on an induction 
Claims 2-3 are necessarily rejected as being dependent on rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0198322 A1 to Joseph et al. (Joseph) in view of US 2004/0211189 A1 to Arnold (Arnold), US 2016/0282899 A1 to Inagaki et al. (Inagaki) and US 2017/0035602 A1 to Shapiro et al. (Shapiro).
Joseph teaches a necklace (Fig. 5) to provide a cooling effect for a user ([0002, 0011), the necklace comprising a necklace main body (116) to wrap around the neck of a user (Fig. 5), a clasp (117) disposed at a first end of the necklace main body (see annotated Fig. 5 below), a cooling device (110 and 112) disposed at a second end of the necklace main body to connect to the clasp (see annotated Fig. 5 below), the cooling device comprising a cooling device main body (112) to contact a back of the neck of the user at a back portion (Fig. 5), a sensor (438, Fig. 4 which illustrates a functional block diagram of a personal temperature regulator 400, which may be used to implement the regulators of Figs. 1-3 and 5-12, see [0035-0040]) disposed on at least one of the cooling device main body and the necklace main body to sense a temperature of the neck of the user ([0036]), a controller (438/550) to receive a signal 

    PNG
    media_image1.png
    932
    706
    media_image1.png
    Greyscale


Arnold teaches an analogous device to that of Joseph (title) including directly or indirectly engaging a heating surface or a cooling surface of the device ([0019]).  For example, Fig. 8 depicts a band (800) having a personal heat-control device (810) fitted into elastic or stretchable material or toweling for comfort and the cold surface may rest directly or indirectly against the wearer’s skin ([0044]) and that band (800) may be worn as a head band, wrist band, or the like depending upon the size and configuration ([0044]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the device directly as an obvious matter of engineering design choice as Arnold teaches that these are obvious variations ([0044]).
Inagaki teaches an analogous device to that of Joseph (title) including a microprocessor (42) which implements programs in response to communication with sensors (52).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to utilize the microprocessor and USB power of the wearable device of Inagaki to allow for the 
Shapiro teaches an analogous device to that of Joseph (title) as well as a controller (18) including a processor ([0034]) configured to receive commands and execute those commands.  Shapiro goes on to teach that the controller may be used to generate cyclic temperature changes such as on at a certain temperature for a period of time and off for a period of time ([0035]).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the cyclic with predetermined time periods of Shapiro in order to allow for the desired control of the thermal element as taught by Shapiro (see for example [0034-0035]).  It is noted that here the general conditions of a claim are disclosed in the prior art (Here Joseph clearly discloses thermal modification for comfort and thermal modification of the user’s neck with temperature control based on a sensor reading at the user’s neck and in response operating the Peltier unit to maintain the device in a particular range which is comfortable to a user and Shapiro teaches processor control to generate cyclic temperature changes over a period of time).
Regarding the sensor sensing that the temperature of the user’s neck has exceeded 98.6 degrees, Joseph teaches temperature regulation for regulating a user’s core body temperature (see at least the abstract)  and that there are many situations where it is desirable for a person to be able to control or regulate their temperature (see for example [0004]) to keep comfortable and may include providing a sensor(s) for determining the temperature of the thermally conductive member, or the user’s skin near such member, and, in response, attempting to operate the Peltier unit to maintain .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0198322 A1 to Joseph et al. (Joseph) in view of US 2016/0282899 A1 to Inagaki et al. (Inagaki) and US 2017/0035602 A1 to Shapiro et al. (Shapiro).
Joseph teaches a necklace (Fig. 5) to provide a cooling effect for a user ([0002, 0011), the necklace comprising a necklace main body (116) to wrap around the neck of a user (Fig. 5), a clasp (117) disposed at a first end of the necklace main body (see annotated Fig. 5 below), a cooling device (110 and 112) disposed at a second end of the necklace main body to connect to the clasp (see annotated Fig. 5 below), the cooling device comprising a cooling device main body (112) to contact a back of the 

    PNG
    media_image1.png
    932
    706
    media_image1.png
    Greyscale

However, Joseph does not specifically teach a microprocessor, that the sensor senses that the temperature of the user’s neck has exceeded 98.6 degrees or such that the microprocessor is programmed to perform a cooling cycle using the thermo-electric cold plate that has a cooling period of one minute.
Inagaki teaches an analogous device to that of Joseph (title) including a microprocessor (42) which implements programs in response to communication with sensors (52).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to utilize the microprocessor and USB power of the wearable device of Inagaki to allow for the convenient communication of information as taught by Inagaki (see for example [0007] of Inagaki).
Shapiro teaches an analogous device to that of Joseph (title) as well as a controller (18) including a processor ([0034]) configured to receive commands and execute those commands.  Shapiro goes on to teach that the controller may be used to 
Regarding the sensor sensing that the temperature of the user’s neck has exceeded 98.6 degrees, Joseph teaches temperature regulation for regulating a user’s core body temperature (see at least the abstract)  and that there are many situations where it is desirable for a person to be able to control or regulate their temperature (see for example [0004]) to keep comfortable and may include providing a sensor(s) for determining the temperature of the thermally conductive member, or the user’s skin .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794